DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on January 6, 2022 are entered into the file. Currently, claims 1, 5, 6, 9, 13, 16, 17, and 19 are amended; claims 7, 18, 20, and 23-25 are canceled; resulting in claims 1-6, 8-17, 19, 21, and 22 pending for examination.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
In the instant case, the abstract contains legal phraseology such as “said side edges” in line 4. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 3, 8, 9, 11, 13-16, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable Zhang (US 2018/0171644, previously cited) in view of Fridlund (US 9,399,308, previously cited).
Regarding claim 1, Zhang teaches a decorative building panel (rigid polyvinyl chloride floor tile) which comprises a core layer (3; support layer) having an upper core surface and a lower core surface and at least one pair of opposite side edges (peripheral edges) and a decorative top layer (2; decorative layer) attached to the upper surface of the core layer and comprising an upper surface (Fig. 1, [0041], [0044]). The panel further comprises at least one chamfer provided at at least one of the side edges and that the chamfer extends through at least part of the decorative top layer and/or through at least part of the core layer (Fig. 3, [0017], [0044]).
The panel further comprises a coating layer (1; protective layer) which covers at least part of the upper surface of the decorative top layer (Fig. 1, [0012], [0044]) and a decorative coating which covers at least part of the surface of the chamfer ([0018], [0044]).
The angle of the chamfer ranges from 15 to 60 degrees [0017], which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). It is noted that the limitation reciting that the load and viscosity of the coating 
Although Zhang teaches that both the coating layer (1; protective layer) and the decorative coating may be made of acrylic, urethane, or epoxy resins ([0012], [0018]), the reference does not expressly teach that the coating layer covers both of the upper surface of the decorative top layer and the surface of the chamfer.
However, in the analogous art of flooring materials, Fridlund teaches a floorboard (1) which comprises a core layer (15; carrier layer) and a decorative top layer (16; wear layer), wherein at least one chamfer (17; edge bevel) is provided at at least one side of the side edges of the floorboard (Figs. 5 and 7; col 2, Ln 26-36). Fridlund further teaches that a coating layer (varnish) is applied to the floorboard after the formation of the at least one chamfer such that both the decorative top layer and the chamfer receive the coating layer together in one step (col 3, Ln 56-67; col 4, Ln 16-26). Fridlund teaches that this method of forming the coating layer subsequent to the formation of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer and the decorative coating of Zhang by forming the coatings as one layer which covers both the decorative top layer and the chamfer in order to form a more homogeneous coating layer and to simplify the coating process, as taught by Fridlund.
Regarding claim 3, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the decorative top layer (2; decorative layer) can comprise a décor layer (patterned polyvinyl chloride film) and a wear layer (foam layer) ([0013], [0016]).
Regarding claim 8, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the decorative top layer (2; decorative layer) is a PVC decorative film ([0013], [0041]).
Regarding claim 9, 
Regarding claim 11, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the coating layer (1; protective layer) is a polyurethane coating or an acrylic coating [0012].
Regarding claim 13, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the coating layer (1; protective layer) covers at least 1% of the surface of the decorative top layer (Fig. 1, [0041]), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 14, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the angle of the chamfer ranges from 15 to 60 degrees and that the horizontal width of the chamfer is in the range of 0.5 times the thickness of the coating layer (1; protective layer) to 3.8 times the thickness of the panel [0017]. Zhang further teaches that the coating layer has a thickness of 0.05 to 1 mm and the decorative top layer (2; decorative layer) has a thickness of 0.05 to 0.12 mm ([0012]-[0013]).
Therefore, Zhang teaches an embodiment wherein the depth of the chamfer is smaller than the thickness of the decorative top layer (2; decorative layer). As an example, in the case where the angle of the chamfer is 45 degrees, the width of the chamfer is equal to 0.5 times the thickness of the coating layer, the coating layer has a thickness of 0.1 mm, and the decorative top layer has a thickness of 0.1 mm, then the depth of the chamfer is 0.05 mm (i.e. tan (45°) x 0.5 x 0.1 mm), which is smaller than the thickness of the decorative top layer.
Regarding claim 15, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches an embodiment wherein the depth of the chamfer equals the thickness of the building panel (rigid polyvinyl chloride floor tile) as a whole, such that the chamfer fully extends through the decorative top layer [0044].
Regarding claim 16, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and as noted above, Fridlund teaches that the coating layer (varnish) is applied to the floorboard after the formation of the at least one chamfer such that both the decorative top layer and the chamfer receive the coating layer together in one step (col 3, Ln 56-67; col 4, Ln 16-26). Therefore, the gloss layer of the coating covering the upper surface of the decorative layer would inherently equal the gloss level of the coating layer covering the surface of the chamfer since a single homogeneous coating is formed across the decorative top layer and the chamfer in a single varnishing step (col 2, Ln 37-col 3, Ln 2; col 4, Ln 35-37).
Regarding claim 19, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the chamfer has a substantially linear shape (Fig. 3, [0044]).
Regarding claim 21, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and Zhang further teaches that the core layer (3; support layer) comprises at least one mineral material (e.g. calcium carbonate, kaolin, and/or talc) and at least one binder (e.g. polyvinyl chloride) ([0014], [0057]).
Regarding claim 22, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, and while Zhang does not expressly each that at least one pair of opposite side edges is provided with complementary coupling parts, Fridlund teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building panel of Zhang by providing at least one pair of opposite side edges with complementary coupling parts in order to enable adjacent panels to be interconnected, as taught by Fridlund.

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0171644, previously cited) in view of Fridlund (US 9,399,308, previously cited) as applied to claim 1 above, and further in view of Van Vlassenrode et al. (US 2019/0211571, previously cited).
Regarding claim 2, Zhang in view of Fridlund all of the limitations of claim 1, but the combination of references does not expressly teach that the coating layer is substantially transparent. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a decorative building panel (1; floor panel) which comprises a substrate (15) and a decorative top layer (16; top layer) which includes a décor layer (17) and a wear layer (18) (Figs. 2-3, [0147], [0151], [0157]). Van Vlassenrode et al. further teaches that a coating layer (23; lacquer layer) is provided on the upper surface of the decorative top layer and that both the wear layer and the coating layer can be transparent such that the pattern of the décor layer is visible ([0016], [0160]). Similar to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel of Zhang in view of Fridlund by making the coating layer transparent as taught by Van Vlassenrode et al. so that the decoration of the decorative top layer is visible through the coating layer.
Regarding claim 10, Zhang in view of Fridlund all of the limitations of claim 1, but the combination of references does not expressly teach that the decorative top layer includes a tactile texture. However, in the analogous art of floor panels, Van Vlassenrode et al. teaches a decorative building panel (1; floor panel) which comprises a substrate (15) and a decorative top layer (16; top layer) which includes a décor layer (17) and a wear layer (18), and a coating layer (23; lacquer layer) is provided on an upper surface of the decorative top layer (Figs. 2-3, [0147], [0151], [0158]).
Van Vlassenrode et al. teaches that the upper surface of the floor panel comprises a relief (19) formed by embossed zones (22) which have a depth of at least 100 microns, or at least 0.1 mm [0157]. Van Vlassenrode et al. teaches that the relief structures are provided at this depth in order to simulate the texture of a natural product, for example the texture of natural wood ([0017], [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel of Zhang in view of Fridlund by forming a tactile texture having a depth meeting the claimed range in order to make the upper surface of the floor panel look and feel more natural, as taught by Van Vlassenrode et al. Furthermore, Van Vlassenrode et al. teaches a range of tactile prima facie case of obviousness exists. See MPEP 2144.05(I). 
Regarding claim 17, Zhang in view of Fridlund all of the limitations of claim 1, but the combination of references does not expressly teach a gloss level of the coating layer. However, in the analogous art of decorative floor panels, Van Vlassenrode et al. teaches a decorative building panel (1; floor panel) which comprises a substrate (15) and a decorative top layer (16; top layer) which includes a décor layer (17) and a wear layer (18) (Figs. 2-3, [0147], [0151]).
Van Vlassenrode et al. further teaches that a coating layer (23; lacquer layer) is provided on the upper surface of the decorative top layer and that the coating layer is used for determining the gloss level of the upper surface of the panel ([0016], [0160]). Van Vlassenrode et al. recognizes that floor panels in the prior art often suffer from an unnatural plastic-like appearance due to the differences in gloss level between the upper layers of the panel and the coating layer, where spots having inconsistent gloss are caused by interruptions in the lacquer layer ([0003]-[0004], [0010]). Van Vlassenrode et al. further teaches that the gloss level of the coating layer can be adjusted by curing the coating layer with different techniques, such as with UV radiation or excimer radiation [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel of Zhang in view of Fridlund by setting a gloss level of the coating layer meeting the claimed range according to the desired appearance of the panel, as taught by Van Vlassenrode et al.


Claims 4, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0171644, previously cited) in view of Fridlund (US 9,399,308, previously cited) as applied to claim 1 above, and further in view of Ziegler (US 2019/0202178, previously cited).
Regarding claim 4, Zhang in view of Fridlund all of the limitations of claim 1. Although Zhang further teaches that the decorative top layer (2; decorative layer) comprises at least one décor layer (patterned polyvinyl chloride film) [0013], the combination of references does not expressly teach that the decorative top layer further comprises a base coating layer.
However, in the analogous art of coated building panels, Ziegler teaches a building panel (10) comprising a core layer (11; substrate), a décor layer (15; wood veneer layer), a base coating layer (13; first coating), and a coating layer (14; second coating) ([0079]-[0080], [0102]). Ziegler further teaches that the base coating layer serves as a primer for the coating layer to improve adherence of the coating layer to the underlying layers which may otherwise be difficult to lacquer ([0021]-[0022], [0102]-[0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building panel of Zhang in view of Fridlund by providing the decorative top layer with a base coating layer in order to serve as an adhesion primer for the coating layer to improve adhesion of the coating to underlying layers, as taught by Ziegler. 
Regarding claim 6, Zhang in view of Fridlund all of the limitations of claim 1, but the combination of references does not expressly teach a viscosity of the uncured coating layer. However, in the analogous art of coated building panels, Ziegler teaches a building panel (10) comprising a core layer (11; substrate), a decorative top layer (15; wood veneer layer, 13; first coating), and a coating layer (14; second coating) ([0079]-[0080], [0102]).
Ziegler teaches that the viscosity of the coating layer composition is smaller than 10,000 mPa-s, preferably less than 5,000 mPa-s [0091], which overlaps the claimed range. Ziegler teaches that coating layer compositions having such a low viscosity are preferable in order to make the coating layer suitable for application by particular coating processes (e.g. roller coating, curtain coating, spraying) without the need for special equipment ([0024], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building panel of Zhang in view of Fridlund by specifying a viscosity of the uncured coating layer meeting the claimed range in order to enable the coating layer to be easily applied by particular coating methods, as taught by Ziegler.
Regarding claim 17, Zhang in view of Fridlund all of the limitations of claim 1, but the combination of references does not expressly teach a gloss level of the coating layer. However, in the analogous art of coated building panels, Ziegler teaches a building panel (10) comprising a core layer (11; substrate), a decorative top layer (15; wood veneer layer, 13; first coating), and a coating layer (14; second coating) ([0079]-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor panel of Zhang in view of Fridlund by selecting a coating layer having a gloss level meeting the claimed range according to the desired appearance of the panel, as taught by Ziegler.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0171644, previously cited) in view of Fridlund (US 9,399,308, previously cited) as applied to claim 1 above, and further in view of Liu et al. (US 2020/0131783, previously cited).
Regarding claim 5, Zhang in view of Fridlund teaches all of the limitations of claim 1 above, but the combination of references does not expressly teach a weight at which the coating layer is applied. However, in the analogous art of decorative building panels, Liu et al. teaches a panel comprising a substrate (1) covered with a coating layer (8) which is provided on the substrate in order to achieve protective and/or decorative effects ([0042], [0061]). Liu et al. further teaches that the coating layer is applied with a weight of 5-500 g/m2 which can be adjusted based on actual needs [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the building panel of Zhang in view of Fridlund with a coating layer at a coating weight meeting the claimed range as taught by Liu et al. in order to achieve the desired protective and decorative effects according to 2, which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2018/0171644, previously cited) in view of Fridlund (US 9,399,308, previously cited) as applied to claim 1 above, and further in view of Guyot et al. (US 2017/0356130, previously cited).
Regarding claim 12, Zhang in view of Fridlund teaches all of the limitations of claim 1 above. The limitation “cross-linked by a UV or electron beam curing process” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because both Zhang and Fridlund disclose that their respective coating layers can be cross-linked by a UV curing process (Zhang, [0012]; Fridlund, col 4, Ln 16-26). Zhang in view of Fridlund does not expressly teach that the coating layer comprises a thermoset resin and a photoinitiator.
However, in the analogous art of decorative flooring materials, Guyot et al. teaches a decorative building panel (floor covering) comprising a decorative top layer surface coating) (Fig. 1, claim 1, [0043], [0051], [0054]). Similar to Zhang, Guyot et al. teaches that the coating layer provides the panel with additional protection against wear or scratches and may be comprised of a UV-curable lacquer comprised of epoxy acrylate, polyester acrylate, or urethane acrylate combined with acrylate functional monomers and photoinitiator [0054]. Guyot et al. further teaches that that the photoinitiator serves to polymerize the acrylate functional groups to produce a thermoset resin (cross-linked network) and that curing by UV light has the advantage of accelerating the production process [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building panel of Zhang in view of Fridlund by using the UV-curable coating layer comprising a thermoset resin and a photoinitiator of Guyot et al. in order to enable the coating layer to be easily and rapidly cured and to provide the floor panel with improved protection against wear and scratches.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5-7, 9, 13, 17, and 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments with respect to amended independent claim 1 filed January 6, 2022, see pages 9-13, have been fully considered but they are not persuasive.

With respect to the newly added limitation to claim 1 requiring that “the angle of at least one chamfer ranges from 2 to 30 degrees and wherein the load and viscosity of the at least one coating layer applied to at least part of the surface of said chamfer is at least partially dependent upon the angle of the chamfer”, the Applicant argues that although the range disclosed by Zhang overlaps with the claimed range of the chamfer angle, the overlapping range does not render obvious the range of claim 1.
This argument is not persuasive. As noted in the prior art rejections above, it is noted that the newly added limitation reciting that the load and viscosity of the coating layer are “at least partially dependent upon the angle of the chamfer” cannot distinguish the claimed invention from the prior art, as the limitation is directed to an abstract idea that is not patent-eligible subject matter. See MPEP 2106.04(a). Specifically, the claim is directed to the mental process of selecting an appropriate load and viscosity of the coating layer according to a particular chamfer angle.
The Applicant cites a portion of the specification (p. 5, Ln 32-p. 6, Ln 11) on pages 10-11 of the remarks to explain that the preferred values of load and viscosity are specific relationship between these variables (load, viscosity) and the chamfer angle, such that any coating having any load and viscosity could be said to depend upon the angle of the chamfer to which the coating is applied. Although the above-cited portion of the specification lists preferred ranges of 1 to 50 g/m2 for the load and less than 5000 Pa-s for the viscosity, the Applicant has not provided any specific guidance as to how the values of load or viscosity would be selected from these ranges according to particular values of the chamfer angle.

With respect to Applicant’s allegation of unexpected results, the Applicant argues on pages 11-12 that the embodiments of Figures 2 and 3 demonstrate that an overall unexpected improvement in the appearance of the panel is achieved by the load and viscosity of the coating which are dependent on the angle of the chamfer, and that the criticality of the angle of the chamfer on the gloss level is established.
These arguments are not persuasive. First, the claims are not commensurate in scope with the allegations of unexpected results. The decorative building panel claimed in claim 1 is significantly broader than the decorative building panels (200, 300) described in the embodiments of Figures 2 and 3. In addition to including several layers that are not claimed (e.g. the decorative top layer including a specific arrangement of a décor layer, two wear layers, and two base coating layers), the embodiments of Figures 2 and 3 each contain two coating layers (204a, 204b and 304a, 304b) that cover both the entire upper surface of the decorative top layers and the entire surface of the chamfers, which is significantly more narrow than the claimed “at least one coating layer 

With respect to the differences between the two embodiments, the Applicant cites a portion of the specification (p. 16, Ln 28-33) to explain that the thickness of the coating layer at the surface of the chamfer is different due to the difference in the angle of the chamfer in Fig. 3 compared to Fig. 2. 
This argument is not persuasive. It is noted that in the above-cited passage, the instant specification states that the difference in thickness at the surface of the chamfer may result in a different gloss level. There is no data provided regarding the gloss level achieved by either of these embodiments, nor is there any data or discussion at all regarding the load or viscosity of the coatings in the two embodiments. Therefore, there is insufficient evidence to evaluate the effect of the chamfer angle on either the resultant gloss level, or on the load or viscosity of the coating.
Regarding the criticality of the claimed range of the angle of the chamfer, it is noted that the only evidence the Applicant cites to support the allegations of unexpected results is Figures 2 and 3 of the instant disclosure. The specification does not appear to set forth specific values for the chamfer angles of these two embodiments, however, both Figures illustrate chamfer angles that appear to fall within the claimed range of 2 to 30 degrees. Therefore, without any comparative examples, there is insufficient evidence to establish the criticality of the upper and lower bounds of the claimed range. See MPEP 716.02(d)(II). 



With respect to Applicant’s argument on pages 12-13 regarding the claimed range of the angle of the chamfer not being a result-effective variable with respect to the appearance of the panel, it is noted that the prior art rejections do not rely on a result-effective variable rationale. Rather, the range taught by Zhang overlaps the claimed range such that a prima facie case of obviousness is established. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2007/0283648) teaches methods for decorating bevels and other surfaces of laminated floorings, wherein the surfaces may be coated to protect or alter the gloss of the printed image on the bevel surface [0060].
Hasegawa et al. (JP 2017-218737) teaches a decorative board in which a coating film is laminated on a chamfered portion, wherein the chamfer angle is 5 to 60° [0005]. Hasegawa et al. further teaches adjusting the viscosity and coating amount of the coating film to prevent coating defects and to achieve a particular surface gloss ([0013], [0019]).
Lee (KR 101225437) teaches a UV curable coating composition for flooring, wherein the texture of the coating is influenced by the gloss and the amount of coating applied, and wherein the acrylate oligomer content in the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785